DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-3, 6-10, and 12-14 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.
 
Response to Amendment
With respect to Claim Objection, Applicant’s amendment has overcome the objection. 
With respect to 35 USC 112 rejection, Applicant’s amendments have overcome each and every rejection. However, the amendment created a new issue. 

Response to Arguments
Applicant’s amendments to the independent claims necessitated new grounds of rejection. 
Applicant's arguments filed on April 13, 2022 have been fully considered but they are not persuasive. 
Re Claim 1, Applicant made argument that Abrahami does not disclose “identifying patterns based on the historical data of the mental wellness and the physical wellness of the user and data of other user stored in the cloud storage”. Applicant stated that “using database of information”, “gleaning useful information” and “analyzing the information” cannot be construed as identifying patterns, and that Abrahami fails to disclose “identifying patterns”. 
These arguments have been considered but are not persuasive. 
Regarding the limitation “identifying patterns”, disclosure of “identifying pattern” is found only in the following two paragraphs. [0065], [0079] of the instant specification. 
In para. [0065], the instant specification discloses “the data of other users to identify patterns and accordingly providing suggestions to improve the mental wellness and the physical wellness to improve the user's lifestyle”.
In para. [0079], the instant specification discloses “processing the evaluated historical performance and the mental wellness and physical wellness data and the data of other users to identify patterns and accordingly providing suggestions to the mental wellness and physical wellness to improve the user's lifestyle.”
From the above two paragraphs, instant specification does not specify what kind of “patterns” are getting identified or what the “patterns” are. Therefore, for the purpose of examination, the word “patterns” has been interpreted broadly.
In the prior art rejection, “assessing the user’s state” is used to read on “identifying patterns” (Please see the 103 rejection for details).
Para. [0090] discloses that a system server 10 is connected to a database 140 that stores user information and other users (para. [0085] discloses that database contains information about other users as well) as well as scripts, media content, and results of various wearable and not wearable elements for use. This means the database includes all historical sensor data of the user and other users, where the sensor data contains information on mental wellness and physical wellness. Paras. [0290], [0347], [0403] disclose mental wellness and physical wellness determined by sensor data. 
Re Claim 3, Applicant made an argument that para [0229] of Persidsky merely discloses a displacement sensor to measure the linear displacement of a belt slider and that Persidsky nowhere discloses “using the FSR sensor, the strain gauge and the accelerometer” to monitor and evaluate a user’s breathing. 
This argument has been considered but is not persuasive. 
In the previous action, Examiner stated that the displacement sensor 146 in para. [0229], which uses a stretch sensor whose resistance changes when the material is stretched and uses an electret foil or piezoelectric element or any element based on capacitive or inductive changes with body displacement, reads on the FSR sensor and the strain gauge. The displacement sensor is disclosed to be used for tracking changes in trunk circumference to measure inhalation and exhalation (para. [0024]). Examiner also stated that Persidsky discloses accelerometers in para. [0238], [0248] used for reverse breath tracking. 
Applicant has not made an argument as to why this disclosure does not read on the claimed FSR sensor, strain gauge, and accelerometer. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, the limitation “data of other users” in line 33 is indefinite, because it is unclear whether it is the same data as “data of other users” in line 31 or a different one. If it is referring to “data of other users” in line 31, it should be amended to “the data of other users”. 
Indefiniteness of claim 1 renders its dependent claims indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Utter (US 2015/0182130) in view of Abrahami et al. (US 2017/0039045), hereinafter “Abrahami”.  
Re Claim 1, Utter discloses a system for monitoring human performance, the system comprising: 
a wearable device having: 
a sensing system configured to 
sense user data comprising a breathing pattern, a user activity, a posture, a sleeping pattern, and an ambience and send the user data to a first processing unit having a first processing module (fig. 1B, para. [0036], [0037], device 100 may include other sensors for sensing environmental data, biometric data, motion data that may include little or no motion as in awake and resting or sleeping. Device 100 and some or all of its components may be positioned in a chassis 102 configured to be worn; para. [0038] and fig. 1b discloses that biometric sensors 140 in device 100 (the sensors collecting respiration, sensors that sense arousal, sensors for detecting activity of sympathetic nervous system, EMG sensors) and motion sensors 160 (single or multi-axis accelerometer, gyroscope, piezoelectric device) in device 100; para. [0038] discloses device 100 including a computer engine and data storage; claim 11 discloses that the sensor data are sent to a first processing unit having a first processing module configured to analyze the sensor data to determine if the user is in motion, to determine if the user is asleep, to determine if the user is stressed, to determine if the one or more biometric signal indicate the true resting heart rate of the user; para. [0053], [0122], posture of user’s body measured by image capture device 369, fig. 3 shows image capture device 369 being part of device 100; embodiment fig. 13, fig. 9 and fig. 3 also show a wearable device with sensor systems for claimed parameters and a processor where the data is sent to. Please see para. [0102] and [0049] for details);
an electronic device communicating wirelessly with the wearable device, the electronic device (para. [0102], para. [0019], fig. 13 and fig. 9 show the wearable device 100 in communication with wireless client device, 999) having: 
a second processing unit configured to receive the user data from the first processing module, process the user data and send the user data to a second processing module of the electronic device (para. [0074], fig. 9 discloses that client device 999 may include an APP 998 and processor(s) for performing the compute operations of the sensor data obtained from device 100 via 196; para. [0104], para. [0088], fig. 10 disclose that sensor data from device 100 are wirelessly communicated to client device 999. Client device 999 may perform processing and/or analysis of the sensor data or other data), 
to compare the user data with a calibrated and fed data to evaluate performance and a mental wellness and a physical wellness, 
notifying the user in real time, the evaluated performance and the mental wellness and the physical wellness (para. [0074], [0085], discloses that client device 999 includes APP 998 and processor for performing the compute operations; para. [0087] discloses that client device 999 may oversee, control, command, wirelessly gather telemetry from sensor systems 340 of the device 100 a-100e, wirelessly query the devices 100a-100e, and perform other functions associated with devices 100a-100e using APP 998; para. [0088] discloses that client device 999 may perform processing and/or analysis of the sensor data or other data 1151, generate reports related to user’s state or other biometric, physiological, or psychological information concerning user’s body 1153, access data from one or more of the devices 100a-100e and/or other elements of system 1000, such as resource/cloud 199, server 1160; para. [0088], [0091], [0092], [0093], discloses Client device 999 may process data and present coaching advice/suggestions as denoted by 1154, avoidance advice/suggestions as denoted by 1159, present notifications as denoted by 1152, and those data may be presented on a display of client device 999 or elsewhere, for example – These disclosures read on “notifying the user in real time, the evaluated performance and the mental wellness and the physical wellness”; para. [0088] discloses that over time as user’s body changes and other environmental conditions that affect the user change, client device 999 may calculate and set a baseline for a body part dimension and later as more time has gone by, client device may reset or recalculate the baseline such that the baseline may change over time; para. [0090] discloses that given that activity and/or sampling may continuously cycle over time, first and second sensor data may be changing, dimension Do may be changing, and therefore the data for determining the state of user 800 may also be changing. Therefore, devices 100 and associated systems, client devices, and other elements may be configured to adapt, for example, in real time or near real time, to dynamic changes to user’s body, for example, health, weight, biometric, physiological, or psychological data, body portion 101 dimensions, baseline dimensions, etc., to determine when signals from sensors 110, including any processing to eliminate errors caused by motion or other factors, are indicative of inflammation, contraction or nominal states – This disclosure reads on “the second processing unit configured to process the user data and send the user data to a second processing module of the electronic module to compare the user data with a calibrated and fed data to evaluate performance anda mental wellness and a physical wellness”; para. [0040], [0056] discloses that changes in dimension over time are repeatedly sensed and compared with other data to calculate the actual state of the user, i.e., nominal, contracted, inflammation. Para. [0106] discloses that history of previous GAIT data may be compared against current and/or real-time gait data; ACCL may include real-time and/or historical data on accelerometry of user under different conditions/activities, ACCL may include data that may be used to determine if motion of user is too slow, for example, user may be fatigued, or too high, for example, user is stressed or anxious; injury may include any data relating to a current injury or history of past injuries to user; also other mental and physical state), and
periodically storing the user data, the evaluated performance, the mental wellness and the physical wellness on a cloud storage (para. [0107], [0041] and fig. 13 disclose that external systems, cloud 199 or client device 999, may update, revise, overwrite, add, or delete data from one or more of the items depicted in fig. 13; para. [0088] discloses that some or all of the functions performed by client device 999 may be performed by resource 198, server 1160, or both), and
a third application module configured in the cloud storage (fig. 13, cloud 199, para. [0041], external resource 199 can be the cloud, the internet, a web page, web site, compute engine, data storage, etc, para. [0102]), the third application module configured to process historical data of the mental wellness and the physical wellness of the user to identify patterns and accordingly providing suggestions to improve the mental wellness and the physical wellness (para. [0102] discloses - Some of the datum's may be data sensed by, collected by, processed by, or analyzed by one or more of the devices 100 or some other device. Some of the datum's may comprise specific data about user 800 and that data may or may not be static, and may include but is not limited to weight and/or percent body fat 1362, health data 1341 (e.g., from health history or health records), family 1335 (e.g., married, single, children, siblings, parents, etc.). Some of the datum's may be analyzed in context with other datum's, such as food/drink 1351, sugar 1363, or diet 1340 being analyzed in conjunction with location data 1360 which may be provided by an internal system of devices 100 and/or an external device (e.g., client device 999 or resource 199). The user may be notified of his/her health state via the notice function or coached to go to using the coaching function. The reporting, notification, and coaching function may be invoked to inform the user that his/her taking the prescribed action has either reduce the inflammation or returned the user’s state to nominal.; para. [0074] also discloses that user data/history comprising any information about and/or of and concerning the user that may relate to health, diet, weight, profession/occupation (e.g., for determining potential stress levels), activities, sports, habits (e.g., the user 800 is a smoker), and status (e.g., single, married, number of children, etc.), and data 910 from (e.g., from sensor(s) 110) related to the states of inflammation, contraction, and nominal, just to name a few. Processing, analysis, calculation, and other compute operations may occur internal to systems of device 100, external to device 100 or both; para. [0128], APP 998 in client device 999 and/or applications, software, algorithms executing on external systems such as resource 199 and/or server 560 may process, analyze, and perform calculations or other on signals from sensors in 340 in one or more devices 100; para. [0076] discloses about the report, notification, coaching and avoidance presented to the user in any number of ways).  
Utter is silent regarding the third application module processing data of other users, identifying patterns based on the historical data of the mental wellness and the physical wellness of the user and data of other users stored in the cloud storage, and accordingly providing suggestions to improve the mental wellness and physical wellness of the user based on the identified patterns.  
However, Abrahami discloses cognitive state alternative system integrating multiple feedback technologies and discloses at least one of a wearable or a non-wearable element to sense an attribute of a subject or to provide an output to the subject during one of the dedicated session and the follow-up open time period, an information analyzer at least to perform analysis of the readings of the analysis to the script runner, an integrator to integrate the analysis at least from the process in both the dedicated session and the follow-up open time, and a script updater to update at least one of the scripts for the process according to the results of the integrator (para. [0037]). Abrahami teaches an application module configured in a cloud storage, processing data of other users, identifying patterns based on the historical data of the mental wellness and the physical wellness of the user and data of other users stored in the cloud storage and accordingly providing suggestions to improve the mental wellness and physical wellness of the user based on the identified patterns (para. [0085], discloses an accumulating database of information about the current user as well as other users, so to accurately assess the user’s state at any time. This assessment may provide the scripts and the script creators with information helpful in delivering the relevant instructions correctly and with the right timing. The system may also provide information about the user's state and activities which can be used by the script to find the best way to reach the user's goals—therapeutic, behavior modification or otherwise – “assessing the user’s state” can be considered as “identifying patterns”. The assessment is followed by “delivering the relevant instructions correctly and with the right timing” and “finding the best way to reach the user’s goals”, which reads on “providing suggestions to improve the mental wellness and physical wellness of the user based on the identified patterns”; para. [0290] discloses information on the state of the user such as the user’s emotional state, mental/physiological state information (e.g. anxiety, stress, fatigue), focus/concentration level (e.g. how long it takes the user to respond), sobriety level, and the confidence level of the user, e.g. strength and resolve in responses, para. [0347], para. [0403], user-related physical/physiological/mental events detected by the system 100 sensors (e.g. blood pressure rising above a certain level or a certain EEG pattern) – This disclosure reads on data of the mental wellness and physical wellness of the user; para. [0346]-[0350] discloses state and transition analyzer 635 which subdivide detected rhythmic activity into multiple bands of differing frequency ranges. These bands are known to correlate to various mental state (e.g. states of awareness, relaxation or resting). The fine-tuning of this analysis may rely on user-specific frequency analysis based on previous sessions and also may rely on correlation with additional user parameters such as current activity type, recent activity history, additional physiological or physical parameter, user profile etc. and correlation with information collected on other users – This disclosure further elaborate how the user’s state can be assessed based on historical data of mental wellness and physical wellness of the user and data of other users; Para. [0101], [0117], The analysis of information related to other users for the benefit of the current user is typically performed by server-side information process 130 so not to expose multiple user information through external communication links to client systems; para. [0090], fig. 1 and fig. 2 discloses a system server 10 connected to a database 140 that stores user information, scripts and media content together with results of the various wearable and not wearable elements for use by decision maker 139 and server ML engine 136).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter, by configuring the third application module to process the historical data of the mental wellness and the physical wellness of the user and data of other users stored in the cloud storage, identify patterns based on the historical data of the mental wellness and the physical wellness of the user and data of other users stored in the cloud storage, and accordingly provide suggestions to improve the mental wellness and the physical wellness of the user based on the identified patterns, as taught by Abrahami, for the purpose of accurately assessing the user’s state at any time, delivering the relevant instructions correctly at the right timing, and finding the best way to reach the user’s goals through therapeutic, behavior modifications or otherwise (para. [0085], [0101], [0117]).
Re Claim 6, Utter discloses that the wearable device is set in a night mode before sleeping; during the night mode, temperature, light and noise data is collected, and the collected data is sent to the first processing unit (para. [0049] discloses that sensor system 340 that may include one or more sensors that may be configured to sense an environment external to chassis such as temperature, sound, light, atmosphere; para. [0037] discloses that the device 100 may include other sensors for sensing environmental data as in awake and resting or sleeping. Utter discloses environmental data being collected while the user is asleep, which reads on night mode. Para. [0091] also discloses that when user is asleep, activity may be at minimum and sampling may occur less frequently compared to activity being high. There is no other specifics that defines “night mode” in the claim). 
Re Claim 9, Utter discloses that the ambience is sensed by a light sensor, a noise sensor and a temperature sensor (para. [0049] discloses that sensor system 340 that may include one or more sensors that may be configured to sense an environment external to chassis such as temperature, sound, light, atmosphere).  
 Re Claim 12, Utter discloses determining, using GPS of the electronic device, geographical location of the user corresponding to the data for evaluating location wise performance and the mental wellness and the physical wellness of the user (para. [0051] discloses location/GPS unit for determining location of the device and/or gathering location/GPS data from an external source or both, para. [0072], [0106] discloses that historical data and/or norms for the user, motion profiles, or other data about the user may be used as data inputs for processing/analysis of accelerometry, motion signals, or other sensor signals or data (e.g., location/GPS data); para. [0107] discloses device and/or external systems 199 or 999 may update, revise, overwrite, add or delete data from one or more of the items depicted in fig. 13.) Examiner notes that the claim language “for evaluating location wise performance and mental wellness and physical wellness of the user” is an intended use, and the functional language is not required by the claim.
Re Claim 13, Utter discloses a method for monitoring human performance, the method comprising steps of: 
sensing user data by a sensing system, wherein the user data comprises breathing patterns, user activities, postures, sleeping patterns, and ambience (fig. 1B, para. [0036], [0037], device 100 may include other sensors for sensing environmental data, biometric data, motion data that may include little or no motion as in awake and resting or sleeping. Device 100 and some or all of its components may be positioned in a chassis 102 configured to be worn; para. [0038] and fig. 1b discloses that biometric sensors 140 in device 100 (the sensors collecting respiration, sensors that sense arousal, sensors for detecting activity of sympathetic nervous system, EMG sensors) and motion sensors 160 (single or multi-axis accelerometer, gyroscope, piezoelectric device) in device 100; para. [0038] discloses device 100 including a computer engine and data storage; claim 11 discloses that the sensor data are sent to a first processing unit having a first processing module configured to analyze the sensor data to determine if the user is in motion, to determine if the user is asleep, to determine if the user is stressed, to determine if the one or more biometric signal indicate the true resting heart rate of the user; para. [0053], [0122], posture of user’s body measured by image capture device 369, fig. 3 shows image capture device 369 being part of device 100; embodiment fig. 13, fig. 9 and fig. 3 also show a wearable device with sensor systems for claimed parameters and a processor where the data is sent to. Please see para. [0102] and [0049] for details); 
sending the user data from the sensing system to a first processing module of a wearable device (para. [0038] discloses device 100 including a computer engine and data storage; claim 11 discloses that the sensor data are sent to a first processing unit having a first processing module configured to analyze the sensor data to determine if the user is in motion, to determine if the user is asleep, to determine if the user is stressed, to determine if the one or more biometric signal indicate the true resting heart rate of the user; embodiment fig. 13, fig. 9 and fig. 3 also show a wearable device with sensor systems for claimed parameters and a processor where the data is sent to. Please see para. [0102] and [0049] for details); 
sending the user data from the first processing module to a second processing module on an electronic device (fig. 13, client device, 999, para. [0102], para. [0019] and fig. 9 discloses that wireless client devices may be coupled with and or in communication with a wearable device; para. [0074], fig. 9 discloses that client device 999 may include an APP 998 and processor(s) for performing the compute operations of the sensor data obtained from device 100 via 196; para. [0104], para. [0088], fig. 10 disclose that sensor data from device 100 are wirelessly communicated to client device 999. Client device 999 may perform processing and/or analysis of the sensor data or other data; para. [0087] discloses that client device 999 may oversee, control, command, wirelessly gather telemetry from sensor systems 340 of the device 100 a-100e, wirelessly query the devices 100a-100e, and perform other functions associated with devices 100a-100e using APP 998); 
comparing, by the second processing module, the user data with a calibrated and fed data comprising name, and weight, to evaluate performance and a mental wellness and physical wellness of the user; notifying the evaluated performance and the mental wellness and the physical wellness data in a cloud storage to the user in real time through the second processing module (para. [0074], user data/history 920 which may comprise without limitation any information about and/or of and concerning the user 800 that may relate to health, diet, weight, profession/occupation (e.g., for determining potential stress levels), activities, sports, habits (e.g., the user 800 is a smoker), and status (e.g., single, married, number of children, etc.), and data 910 from (e.g., from sensor(s) 110) related to the states of inflammation, contraction, and nominal, just to name a few, [0085], discloses that client device 999 includes APP 998 and processor for performing the compute operations; para. [0087] discloses that client device 999 may oversee, control, command, wirelessly gather telemetry from sensor systems 340 of the device 100 a-100e, wirelessly query the devices 100a-100e, and perform other functions associated with devices 100a-100e using APP 998; para. [0088] discloses that client device 999 may perform processing and/or analysis of the sensor data or other data 1151, generate reports related to user’s state or other biometric, physiological, or psychological information concerning user’s body 1153, access data from one or more of the devices 100a-100e and/or other elements of system 1000, such as resource/cloud 199, server 1160; para. [0088], [0091], [0092], [0093], discloses Client device 999 may process data and present coaching advice/suggestions as denoted by 1154, avoidance advice/suggestions as denoted by 1159, present notifications as denoted by 1152, and those data may be presented on a display of client device 999 or elsewhere, for example – These disclosures reads on “a mental wellness and a physical wellness is notified to the user in real time through the second processing module”; para. [0088] discloses that over time as user’s body changes and other environmental conditions that affect the user change, client device 999 may calculate and set a baseline for a body part dimension and later as more time has gone by, client device may reset or recalculate the baseline such that the baseline may change over time; para. [0090] discloses that given that activity and/or sampling may continuously cycle over time, first and second sensor data may be changing, dimension Do may be changing, and therefore the data for determining the state of user 800 may also be changing. Therefore, devices 100 and associated systems, client devices, and other elements may be configured to adapt, for example, in real time or near real time, to dynamic changes to user’s body, for example, health, weight, biometric, physiological, or psychological data, body portion 101 dimensions, baseline dimensions, etc., to determine when signals from sensors 110, including any processing to eliminate errors caused by motion or other factors, are indicative of inflammation, contraction or nominal states – This disclosure reads on “the second processing unit process the data and sends data to a second processing module and compares with a calibrated and fed data to calculate a mental wellness and a physical wellness”; para. [0040], [0056] discloses that changes in dimension over time are repeatedly sensed and compared with other data to calculate the actual state of the user, i.e., nominal, contracted, inflammation. Para. [0106] discloses that history of previous GAIT data may be compared against current and/or real-time gait data; ACCL may include real-time and/or historical data on accelerometry of user under different conditions/activities, ACCL may include data that may be used to determine if motion of user is too slow, for example, user may be fatigued, or too high, for example, user is stressed or anxious; injury may include any data relating to a current injury or history of past injuries to user; also other mental and physical state); 
storing the evaluated performance and the mental wellness and the physical wellness data in a cloud storage (para. [0107], [0041] and fig. 13 disclose that external systems, cloud 199 or client device 999, may update, revise, overwrite, add, or delete data from one or more of the items depicted in fig. 13; para. [0088] discloses that some or all of the functions performed by client device 999 may be performed by resource 198, server 1160, or both); 
processing historical data of the evaluated performance and the mental wellness and the physical wellness data of the user to identify patterns and accordingly 4 of6Title: A System and Method for Monitoring Human Performanceproviding suggestions to improve the mental wellness and physical wellness of the user (para. [0102] discloses - Some of the datum's may be data sensed by, collected by, processed by, or analyzed by one or more of the devices 100 or some other device. Some of the datum's may comprise specific data about user 800 and that data may or may not be static, and may include but is not limited to weight and/or percent body fat 1362, health data 1341 (e.g., from health history or health records), family 1335 (e.g., married, single, children, siblings, parents, etc.). Some of the datum's may be analyzed in context with other datum's, such as food/drink 1351, sugar 1363, or diet 1340 being analyzed in conjunction with location data 1360 which may be provided by an internal system of devices 100 and/or an external device (e.g., client device 999 or resource 199). The user may be notified of his/her health state via the notice function or coached to go to using the coaching function. The reporting, notification, and coaching function may be invoked to inform the user that his/her taking the prescribed action has either reduce the inflammation or returned the user’s state to nominal.; para. [0074] also discloses that user data/history comprising any information about and/or of and concerning the user that may relate to health, diet, weight, profession/occupation (e.g., for determining potential stress levels), activities, sports, habits (e.g., the user 800 is a smoker), and status (e.g., single, married, number of children, etc.), and data 910 from (e.g., from sensor(s) 110) related to the states of inflammation, contraction, and nominal, just to name a few. Processing, analysis, calculation, and other compute operations may occur internal to systems of device 100, external to device 100 or both; para. [0128], APP 998 in client device 999 and/or applications, software, algorithms executing on external systems such as resource 199 and/or server 560 may process, analyze, and perform calculations or other on signals from sensors in 340 in one or more devices 100; para. [0076] discloses about the report, notification, coaching and avoidance presented to the user in any number of ways).  
Utter is silent regarding processing data of other users to identify patterns and accordingly providing suggestions to improve the mental wellness and physical wellness of the user. Utter is also silent regarding the user data with a calibrated and fed data comprising gender and age.
However, Abrahami discloses cognitive state alternative system integrating multiple feedback technologies and discloses at least one of a wearable or a non-wearable element to sense an attribute of a subject or to provide an output to the subject during one of the dedicated session and the follow-up open time period, an information analyzer at least to perform analysis of the readings of the analysis to the script runner, an integrator to integrate the analysis at least from the process in both the dedicated session and the follow-up open time, and a script updater to update at least one of the scripts for the process according to the results of the integrator (para. [0037]). Abrahami teaches processing historical data of the evaluated performance and the mental wellness and the physical wellness data of the user and data of other users stored in the cloud storage to identify patterns and accordingly providing suggestions to improve the mental wellness and physical wellness of the user (para. [0085], discloses an accumulating database of information about the current user as well as other users, so to accurately assess the user’s state at any time. This assessment may provide the scripts and the script creators with information helpful in delivering the relevant instructions correctly and with the right timing. The system may also provide information about the user's state and activities which can be used by the script to find the best way to reach the user's goals—therapeutic, behavior modification or otherwise – “assessing the user’s state” can be considered as “identifying patterns”. The assessment is followed by “delivering the relevant instructions correctly and with the right timing” and “finding the best way to reach the user’s goals”, which reads on “providing suggestions to improve the mental wellness and physical wellness of the user based on the identified patterns”; para. [0290] discloses information on the state of the user such as the user’s emotional state, mental/physiological state information (e.g. anxiety, stress, fatigue), focus/concentration level (e.g. how long it takes the user to respond), sobriety level, and the confidence level of the user, e.g. strength and resolve in responses, para. [0347], para. [0403], user-related physical/physiological/mental events detected by the system 100 sensors (e.g. blood pressure rising above a certain level or a certain EEG pattern) – This disclosure reads on data of the mental wellness and physical wellness of the user; para. [0346]-[0350] discloses state and transition analyzer 635 which subdivide detected rhythmic activity into multiple bands of differing frequency ranges. These bands are known to correlate to various mental state (e.g. states of awareness, relaxation or resting). The fine-tuning of this analysis may rely on user-specific frequency analysis based on previous sessions and also may rely on correlation with additional user parameters such as current activity type, recent activity history, additional physiological or physical parameter, user profile etc. and correlation with information collected on other users – This disclosure further elaborate how the user’s state can be assessed based on historical data of mental wellness and physical wellness of the user and data of other users; Para. [0101], [0117], The analysis of information related to other users for the benefit of the current user is typically performed by server-side information process 130 so not to expose multiple user information through external communication links to client systems; para. [0090], fig. 1 and fig. 2 discloses a system server 10 connected to a database 140 that stores user information, scripts and media content together with results of the various wearable and not wearable elements for use by decision maker 139 and server ML engine 136). Abrahami also discloses the user data with a calibrated and fed data comprising gender and age (para. [0460], The profile parameters used for user correlation (and the resulting baseline calibration) may include various personal parameters, such as the gender, age, etc. of user). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter, by processing historical data of the evaluated performance and the mental wellness and the physical wellness data of the user and data of other users stored in the cloud storage to identify patterns and accordingly providing suggestions to improve the mental wellness and physical wellness of the user and configuring the user data with a calibrated and fed data to include gender and age, as taught by Abrahami, for the purpose of accurately assessing the user’s state at any time, delivering the relevant instructions correctly at the right timing, and finding the best way to reach the user’s goals through therapeutic, behavior modifications or otherwise (para. [0085], [0101], [0117]) and for the purpose of baseline calibration (para. [0459], [0460]). 
Re Claim 14, Utter discloses further determining geographical location of the user corresponding to the data for evaluating location wise performance and the mental wellness and the physical wellness of the user (para. [0051] discloses location/GPS unit for determining location of the device and/or gathering location/GPS data from an external source or both, para. [0072], [0106] discloses that historical data and/or norms for the user, motion profiles, or other data about the user may be used as data inputs for processing/analysis of accelerometry, motion signals, or other sensor signals or data (e.g., location/GPS data).).
Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Utter (US 2015/0182130) as modified by Abrahami et al. (US 2017/0039045), hereinafter “Abrahami”, and further in view of Persidsky et al. (US 2015/0342518), hereinafter “Persidsky”.  
Re Claim 2, Utter discloses that the sensing system comprises a light sensor (para. [0123] discloses light sensors, ambient light sensors), a noise sensor (para. [0123], microphones, acoustic transducers, atmosphere sensors to detect noise pollution), a temperature sensor (para. [0038], biometric sensors for body temperature), an accelerometer, a gyroscope (para. [0038], motion sensors such as accelerometer, gyroscope), a Force Sensing Resistor sensor (para. [0064], sensor that is variable resistance-based in response to being stretched or compressed) and a strain gauge (para. [0064], strain gauge).  
Utter and Abrahami are silent regarding the sensing system comprising a magnetometer. 
However, Persidsky discloses a system to monitor, guide, and evaluate breathing, with respect to user definable breathing patterns, sequences, and preexisting breathing exercises, utilizing posture and diaphragm sensor signals (abstract) and teaches that the sensing system comprising a magnetometer (para. [0232]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by adding a magnetometer to the sensing system, as taught by Persidsky, for the purpose of measuring angular position with respect to a magnetic field, while gyroscope measure angular acceleration, from which angular position or inclination can be derived by integration (para. [0232]). 
Re Claim 3, Utter discloses that the breathing pattern is sensed by respiration sensors (para. [0038], [0110], respiration sensors). 
Utter is silent regarding the breathing pattern being sensed by a FSR sensor, a strain gauge, and an accelerometer.  
However, Persidsky discloses a system to monitor, guide, and evaluate breathing, with respect to user definable breathing patterns, sequences, and preexisting breathing exercises, utilizing posture and diaphragm sensor signals (abstract) and teaches the breathing pattern being sensed by the FSR, the strain gauge, and the accelerometer (para. [0229] discloses displacement sensor 146 that uses a stretch sensor whose resistance changes when the material is stretched and an electret foil or piezoelectric element or any element based on capacitive or inductive changes with body displacement, which reads on the FSR and the strain gauge; para. [0024] discloses that the displacement sensor is used for tracking changes in trunk circumference to measure inhalation and exhalation; para. [0238], [0248] discloses accelerometers used for reverse breath tracking). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by configuring the breathing pattern to be sensed by the FSR sensor, the strain gauge, and the accelerometer, as taught by Persidsky, for the purpose of tracking changes in trunk circumference to measure inhalation and exhalation and improving the accuracy of reverse breath tracking (para. [0024], [0238], [0248]). 
Re Claim 7, Utter as modified by Abrahami discloses the claimed invention substantially as set forth in claim 1. 
Utter/Abrahami is silent regarding for every user the posture is calibrated by reading standing straight posture and sitting straight posture.  
However, Persidsky discloses a system to monitor, guide, and evaluate breathing, with respect to user definable breathing patterns, sequences, and preexisting breathing exercises, utilizing posture and diaphragm sensor signals (abstract) and teaches that for every user the posture is calibrated by reading standing straight posture and sitting straight posture (para. [0314], fig. 54 discloses if the posture calibration was accurately performed, the posture indicator should move the right towards the upright zones as the user sits upright and towards the left when the user slouches to reflect the user’s real time posture; para. [0369] discloses that calibration steps can be extended to similarly function while a user is standing and wearing a breath training device, to measure the range of posture and diaphragm motions in a variety of standing poses) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by configuring the system to calibrate the posture for every user by reading standing straight posture and sitting straight posture, as taught by Persidsky, for the purpose of accurately measuring the exhalation and inhalation level taking into account the affects of the posture changes (para. [0276]-[0278], [0022]). 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Utter (US 2015/0182130) as modified by Abrahami et al. (US 2017/0039045), hereinafter “Abrahami”, and further in view of Lyons et al. (US 2014/0358193), hereinafter “Lyons”. 
Re Claim 10, Utter as modified by Abrahami discloses the claimed invention substantially as set forth in claim 1.
Utter is silent regarding the posture being sensed by the accelerometer, the gyroscope, the magnetometer and the strain gauge. 
However, Abrahami discloses a cognitive state alteration system, disclosing a wearable device, a client hub, and a server. The client hub receives data from the wearable device 60 and also communicates with the server 10 (fig. 5A, fig. 1, system server 10; para. [0099], [0091], system server 10 may receive data about user 5 and his state during multiple in session and out of session periods as collected by numerous user client hubs 20 and may analyze and integrate this information to make decisions regarding the current treatment, para. [0093], the system 100 may be implemented in a number of embodiments which differ in the way the workload is divided between server 10 and client system 25. The preferred embodiment may depend on the balance between processing power and communication). Abrahami discloses that client coordinator 202 of client hub 20 (fig. 5A and fig. 1) may send user’s information from some or all of the available sensors to server system 10 to be saved on database 140 for use by global analyzer 134 for central storage, analysis against other general user information, backup and to support client system 25 persistence (para. [0212]). Abrahami teaches a sensing system of a wearable device configured to sense posture using accelerometer/gyroscope (para. [0321], behaviors detectable through motion detection and integrated sensor input may include body posture (sitting, lying down, standing, etc.), para. [0199] discloses that motion detection may be continuously tracked directly from on-body motion sensors installed as part of the various wearable elements 60; para. [0140] discloses accelerometer/gyroscope on a wearable device 60). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by detecting the posture using an accelerometer and a gyroscope, as taught by Abrahami, because such a modification is the result of simple substitution of one known element for another producing a predictable result of sensing posture. 
Abrahami is silent regarding the posture being sensed by magnetometer and a strain gauge. 
However, Lyons discloses apparatus and methods for prevention of syncope and teaches the posture being sensed by an accelerometer, gyroscope, magnetometer and a strain gauge (para. [0134], accelerometers, piezoelectric sensors, gyroscopes, magnetometers, goniometers, foot switches, smart textiles incorporating electrical sensing elements, ECG sensors, optical or strain guage sensors, fig. 4B, para. [0110], wired connection 405; fabric bus 409). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by detecting the posture using a accelerometer, a gyroscope, a magnetometer and a strain gauge, as taught by Lyons, for the purpose of measuring change posture, posture, walking, occurrence of falls, and leg activity to prevent syncope. 
Re Claim 8, Utter discloses that the user activity and the sleeping pattern is sensed by at least an accelerometer and a gyroscope (para. [0049] discloses a sensor system 340 may include one or more motion sensors (e.g., single-axis or multi-axis accelerometers, gyroscopes, vibration detectors, piezoelectric devices, etc.) that generate one or more of the signals Sn, and those signals Sn may be generated by motion and/or lack of motion (e.g., running, exercise, sleep, rest, eating, etc.), please refer to para. [0072], [0073], [0106], [0124] as well).  
Utter and Abrahami are silent regarding the user activity and the sleeping pattern being sensed by a magnetometer. 
However, Lyons discloses apparatus and methods for prevention of syncope and teaches the posture being sensed by an accelerometer, gyroscope, magnetometer and a strain gauge (para. [0134], accelerometers, piezoelectric sensors, gyroscopes, magnetometers, goniometers, foot switches, smart textiles incorporating electrical sensing elements, ECG sensors, optical or strain guage sensors, fig. 4B, para. [0110], wired connection 405; fabric bus 409). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Utter as modified by Abrahami, by adding a magnetometer to sense the user activity and the sleeping pattern, as taught by Lyons, for the purpose of measuring change posture, posture, walking, occurrence of falls, and leg activity to prevent syncope (para. [0134]). 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JONATHAN T KUO/ Primary Examiner, Art Unit 3792                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
/V.V.H./
Vynn Huh, Examiner, Art Unit 3792  
November 19, 2022